t c memo united_states tax_court john alfred laszloffy petitioner v commissioner of internal revenue respondent docket no 12601-05l filed date john alfred laszloffy pro_se karen nicholson sommers for respondent memorandum opinion swift judge this matter is before us under rule on the parties’ cross-motions for summary_judgment the underlying issue in this collection case is whether respondent’s appeals_office abused its discretion in sustaining respondent’s proposed levy action against petitioner’s property unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure for purposes of the instant cross-motions for summary_judgment and the respective objections thereto the record consists of documents set forth in respondent’s administrative file the pleadings filed herein and the parties’ cross-motions for summary_judgment and attachments thereto background respondent seeks to levy on petitioner’s property in connection with petitioner’s assessed and outstanding and federal income taxes and related additions to tax and interest as follows year deficiency dollar_figure big_number additions to tax sec sec_6654 a dollar_figure dollar_figure big_number sec_6651 dollar_figure big_number interest dollar_figure big_number as of approximately date includes for an dollar_figure collection fee petitioner who describes himself as from the mountains of california failed to file his and individual federal_income_tax returns with third-party information returns and bureau of labor statistics figures respondent reconstructed petitioner’s and income on date based on respondent’s reconstruction of petitioner’s income respondent issued to petitioner a notice_of_deficiency relating to and in which respondent determined the above income_tax deficiencies and additions to tax for failure_to_file and failure to pay estimated income_tax petitioner received respondent’s notice_of_deficiency petitioner however did not petition this court to redetermine the income_tax deficiencies and additions to tax set forth therein on date respondent assessed the above income_tax deficiencies additions to tax for failure_to_file and failure to pay estimated income taxes and related interest on date respondent mailed to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing levy notice relating to the above unpaid liabilities on date petitioner requested a hearing with respondent’s appeals_office with respect to the proposed levy action on date respondent’s appeals officer held a telephone hearing with petitioner during the hearing petitioner did not propose collection alternatives to respondent’s appeals officer instead petitioner presented frivolous arguments in which he contested his income_tax liabilities and the validity of the assessments against him on date respondent’s appeals_office issued to petitioner a notice_of_determination concerning collection action notice_of_determination in which respondent’s appeals_office sustained respondent’s proposed levy action petitioner timely petitioned this court to review the above notice_of_determination discussion summary_judgment is proper if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 122_tc_184 a party opposing a motion for summary_judgment may not rest upon the mere allegations or denials of such party’s pleading but the objecting party’s response must set forth specific facts showing that there is a genuine issue for trial rule d 477_us_317 the burden of establishing the nonexistence of a genuine issue of fact is on the party moving for summary_judgment 398_us_144 sec_6331 provides generally that if a taxpayer liable to pay federal taxes neglects or refuses to pay the same within days after notice_and_demand it shall be lawful for respondent to collect such tax by levy upon all property and rights to property belonging to the taxpayer sec_6331 requires that prior to making a levy on a taxpayer’s property respondent must give to the taxpayer written notice of the proposed levy and written notice of the taxpayer’s right to a hearing in such a hearing respondent is required to verify whether the requirements of all applicable laws and administrative procedures have been met and to consider other issues raised by a taxpayer including appropriate spousal defenses collection alternatives and challenges to the appropriateness of the collection actions sec_6330 sec_6330 also requires respondent to consider whether respondent’s proposed collection action balances the need for efficient collection_of_taxes with the taxpayer's legitimate concern that any collection action be no more intrusive than necessary sec_6330 under sec_6330 if a taxpayer received a notice_of_deficiency for a year in question in a later collection hearing the taxpayer may not contest the existence or amount of his or her underlying tax_liability for that year 118_tc_162 petitioner’s receipt of the notice_of_deficiency for and would appear to preclude petitioner from challenging in the collection hearing and in this case his and federal_income_tax liabilities petitioner however argues that the notice_of_deficiency relating to and issued by respondent was invalid on its face because the notice_of_deficiency was based on third-party information returns and bureau of labor statistics figures petitioner argues that if the notice_of_deficiency was invalid the tax_court would not have had jurisdiction to redetermine the deficiencies determined by respondent and thus that petitioner in fact did not have an opportunity to challenge his and tax_liabilities we reject petitioner’s argument a notice_of_deficiency may be treated as invalid where the face of the notice_of_deficiency itself establishes that respondent did not consider information that relates to a particular taxpayer and therefore did not actually make a determination 814_f2d_1363 9th cir revg 81_tc_855 a deficiency determination however made by respondent based on third-party information returns and statistical information relating to the taxpayer as is the case herein is a sufficient determination to make the related notice_of_deficiency valid 116_f3d_1309 9th cir because petitioner received a valid notice_of_deficiency relating to and he is precluded under sec_6330 from now challenging his and federal_income_tax liabilities in the collection hearing petitioner also contested the validity of the assessments petitioner’s arguments however were based upon frivolous arguments that have been uniformly rejected by this and other courts and do not merit discussion because petitioner did not present to respondent’s appeals_office collection alternatives and only advanced frivolous reasons why the proposed levy is inappropriate we conclude that respondent’s appeals_office did not abuse its discretion in issuing the notice_of_determination sustaining respondent’s levy notice for the reasons stated we shall deny petitioner’s motion for summary_judgment and grant respondent’s motion for summary_judgment to reflect the foregoing an appropriate order and decision will be entered for respondent
